Citation Nr: 0005998	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1940 to August 1945.  

The Board of Veterans' Appeals (Board) previously remanded 
this matter in July 1997 and November 1999 for further 
development and adjudication, and the Board finds that the 
action requested has been accomplished to the extent 
possible.  The case is now ready for appellate consideration.  
The Board further notes that subsequent to the Board's first 
remand, while a more restrictive version of 38 U.S.C.A. 
§ 1151 went into effect on October 1, 1997, the Board will 
continue to apply the previous and more favorable version to 
the instant case.


FINDINGS OF FACT

1.  A claim for service connection for cause of death was 
denied by a July 1984 rating decision.

2.  The evidence submitted since the unappealed July 1984 
rating decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The appellant has not submitted, nor has she alleged the 
existence of, competent medical evidence showing that the 
acute myocardial infarction that caused the veteran's death 
was due to Department of Veterans Affairs (VA) treatment or 
examination.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision which denied service 
connection for cause of death is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1984).

2.  New and material evidence has not been submitted since 
the July 1984 rating decision, and the claim for service 
connection for cause of death is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156 (1999).

3.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 
is not well grounded.  38 U.S.C.A. § 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Cause of Death

Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

It is the obligation of the person applying for benefits to 
come forward with a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well grounded claim is "[a] plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of ten percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

To establish service connection for cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

At the time of the July 1984 rating decision, which 
originally denied service connection for cause of death, the 
appellant was advised that service medical records were 
negative for chronic impairment of the cardiovascular system, 
with negative findings at the time of the veteran's 
separation from service in 1945, and a blood pressure reading 
at that time of 126/80.  At the time of a VA medical 
examination in July 1971, it was noted that examination of 
the cardiovascular system revealed that it was regular and 
without murmurs, and that blood pressure was at 130/85.  At 
this time, also of record was a chest X-ray that was 
interpreted to reveal normal findings and minimal 
calcification of the aorta.  It was noted that the death 
certificate revealed that the veteran's death was caused by 
acute myocardial infarction.  The record reflects that at the 
time of death, the veteran was only service-connected for 
perforation of the right tympanic membrane.

Also of record at the time of the July 1984 rating decision 
were the results from an October 1975 VA medical examination, 
which included further X-ray examination of the chest.  These 
X-rays were interpreted to reveal tortuosity of the thoracic 
aorta, and, in the left base, a small amount of atelectasis 
with slight elevation of the left hemidiaphragm.

In a letter dated in July 1984, the appellant was notified 
that the RO had determined that the evidence had not 
established that the veteran's death was due to a service-
connected disability.  The appellant did not appeal this 
decision and it became the last final denial under Evans v. 
Brown, supra.  While an application to reopen the claim was 
adjudicated by the Board in October 1989, this determination 
was apparently not provided with appellate rights on appeal, 
and the Board therefore finds that it can not, therefore, 
constitute a final decision for new and material purposes.

Since the July 1984 decision, while additional written 
contentions have been received from and on behalf of the 
appellant, the only pertinent documentary evidence consists 
of documents already of record at the time of the rating 
decision of July 1984.  Included among these documents were 
additional copies of the X-ray results from 1971 and 1975, 
which were already of record at the time of the July 1984 
rating decision.


Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board committed error in refusing to 
reopen a claim by using the now invalid Colvin test of 
materiality, such error would not be prejudicial if it is 
clear on the record that the claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  Accordingly, if the evidence is not new, it is 
not necessary to go on and determine whether it is material, 
and thus any error arising from the Board's application of 
the now invalid Colvin test of materiality would be harmless 
and a remand for readjudication consistent with Hodge would 
not be warranted.

In this case, the RO in the March 1996 statement of the case 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  In the March 1996 statement of the case and the 
June 1998 supplemental statement of the case, the RO noted 
that the evidence that had been submitted in connection with 
the appellant's claim to reopen did not constitute new and 
material evidence because it essentially duplicated evidence 
which was previously considered and merely cumulative.  The 
Board further notes that in the remands of July 1997 and 
November 1999, the Board admonished the appellant that based 
on its preliminary review of the record, it had not found any 
competent medical evidence linking the cause of the veteran's 
death to service or service-connected disability.  

The Board finds that the RO's position as to the evidence 
submitted by the veteran since the last final denial in this 
matter in July 1984 is synonymous with a finding that the 
evidence either was cumulative or redundant, or that it did 
not bear substantially and materially on the specific matter 
under consideration.  Accordingly, the Board finds that the 
claimant has been provided the governing regulatory 
definition of "new and material evidence," and that the 
RO's adjudication of the claim was consistent with that 
definition.  Thus, it is not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the rating decision in July 1984, and again 
notes that it consists of evidence that was already of record 
at the time of the July 1984 rating decision and does not 
include any competent medical evidence linking the veteran's 
death to service, to a period of one year after service, or 
to service-connected disability.  By itself, 38 U.S.C.A. 
§ 1154(b) would also not help the appellant, as this 
provision does not obviate the need for the submission of 
competent evidence linking the cause of the veteran's death 
to service. 

The critical question in this case was and remains whether 
there is medical evidence linking the veteran's death to 
service, to a period of one year following service, or to 
service-connected disability.  This is a question that can 
only be addressed by those with medical expertise.  

The competent medical evidence received since the July 1984 
rating decision fails to address this fundamental question.  
Therefore, the Board finds that the additional evidence 
received in this case is not probative of this critical 
question and thus is not material.  38 C.F.R. § 3.156(a).  
The Board also notes that an appellant's recitations of 
medical history which has already been considered and 
rejected by VA is not probative of the central issue and is 
thus not material.  Chavarria v. Brown, 5 Vet. App. 468 
(1993).  Consequently, the statements of the appellant as to 
how and when the veteran developed the condition that caused 
his death are not new, and in light of the absence of medical 
findings to relate the cause of the veteran's death to 
service, presumptively or otherwise, the Board finds that new 
and material evidence has not been received.  Therefore, the 
July 1984 rating decision remains final and the claim for 
service connection for cause of death is not reopened.

As was indicated previously, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
then determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, supra; Elkins v. 
West, supra.  As new and material evidence has not been 
submitted to reopen the veteran's claim for service 
connection for cause of death, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


II.  Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. 
§ 1151

Background

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances:  Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the Court declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 U.S.C.A. § 1151. 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., 
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. 
Gardner, 115 S. Ct. 552 (1994).  In December 1994, the United 
States Supreme Court held that VA is not authorized by § 1151 
to exclude from compensation the "contemplated or 
foreseeable" results of non negligent medical treatment, as 
was provided by 38 C.F.R. § 3.358(c)(3).  Subsequently, the 
VA Secretary sought an opinion from the Attorney General as 
to the scope of the exclusion from § 1151 coverage 
contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."  In March of 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R. § 3.358, in order to conform the regulations to the 
Supreme Court's decision.

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997, however, the Board will continue 
to apply the older and more favorable version to the instant 
case.

As was noted previously, the threshold question in all cases 
is whether the claimant has presented a well-grounded claim.  
38 U.S.C.A. § 5107(a).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of appellant are not of sufficient probative 
weight nor are they competent evidence to establish a causal 
relationship between the acute myocardial infarction that 
caused the veteran's death and VA treatment and/or 
examination.  

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this general principle occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993); See also, Espiritu v. Derwinski, supra; and Tirpak, 2 
Vet. App. at 611.  In this case, the determinative issue is 
medical causation between the veteran's death and VA medical 
treatment and/or examination.  The appellant is competent to 
make assertions as to concrete facts within her own 
observation and recollection, that is, objective 
manifestations of symptomatology.  The appellant's assertions 
are not considered to be competent to prove that which would 
require any specialized knowledge or training.  Layno v. 
Brown, 6 Vet. App. 465, 470(1994); Espiritu, 2 Vet. App. at 
494-95.  Specifically, it has been held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded..." Grottveit, 5 Vet. App. at 93.

If the appellant fails to submit a well-grounded claim, the 
VA is under no duty to assist in any further development of 
the claim.  38 U.S.C.A. § 5107.

As was also noted previously, there is no evidence of 
findings of cardiovascular disability in service, and at the 
time of initial VA examination in July 1971, while a chest X-
ray was interpreted to reveal minimal calcification of the 
aorta, the X-ray report still indicated normal findings and 
the overall examination at this time revealed that the 
cardiovascular system was regular and without murmurs.  
Thereafter, a VA chest X-ray in October 1975 reflects 
findings of tortuosity of the thoracic aorta, and, in the 
left base, a small amount of atelectasis with slight 
elevation of the left hemidiaphragm.  There are no additional 
VA examination or treatment records dated after October 1975 
to the time of the veteran's death in 1983.  Thus, the main 
thrust of the appellant's position would seem to involve the 
contention that the X-ray findings in 1971 and 1975 put the 
VA on notice that the veteran had a cardiovascular problem 
and that additional care at and beyond this point may have 
prevented the veteran's death in 1983.


Analysis

The Board has reviewed all the evidence of record, and once 
again notes the appellant's assertion that the acute 
myocardial infarction that caused the veteran's death was 
attributable to VA treatment or examination.  More 
specifically, as was noted above, the appellant contends that 
the X-ray findings in 1971 and 1975 should have put the VA on 
notice that the veteran had a cardiovascular problem and that 
additional care at and beyond this point would have prevented 
the condition that caused the veteran's death in 1983.  These 
lay assertions concern the etiology of the veteran's death 
that is the subject of this appeal.  As such, the assertions 
of the appellant address medical causation and are not 
competent.  See, King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu, 2 Vet. App. 492 (1992); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Layno, 6 Vet. App. at 470-71.  These 
assertions do not constitute competent evidence to the effect 
that the acute myocardial infarction that caused the 
veteran's death was attributable to any incident associated 
with VA treatment.  "Just as the BVA must point to a medical 
basis other than its own unsubstantiated opinion, ...[the] 
appellant cannot meet [her] initial burden by relying upon 
[her] own ... opinions as to medical matters." Grottveit, 5 
Vet. App. at 93.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law. Id. at 495-496.  The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, 
he has not submitted any evidence that could 
plausibly establish that those incidents 
caused his current left knee and spine 
disabilities.  Absent such evidence of a 
causal relationship, the veteran has not 
submitted evidence of a well-grounded claim, 
as a matter of law, for § 1151 benefits for 
those disabilities.

Id. at 496.

The opinion of qualified medical personnel is required to 
establish medical causation.  Grottveit, supra.  As a result, 
there is no competent medical evidence of record that 
demonstrates any clinical relationship between the acute 
myocardial infarction that caused the veteran's death and VA 
treatment and/or examination.  There is also no clinical 
evidence associating VA examination or treatment with any 
underlying symptom or disorder related to the acute 
myocardial infarction in 1983.  Consequently, the claim is 
not well grounded and "VA was not required to carry the 
claim to full adjudication."  Tirpak, 2 Vet. App. at 611; 
Boeck v. Brown, 6 Vet. App. 14 (1993).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for DIC benefits, the appeal must be denied.  No duty 
to assist the appellant in this claim has arisen.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for cause of death, the claim 
remains denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for DIC benefits is denied as not well 
grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

